Citation Nr: 0422686	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-35 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Muskogee, Oklahoma, which denied service connection for a 
left knee condition.  

In his VA Form 9, the veteran requested that he be scheduled 
for a videoconference hearing before a Veterans Law Judge.  
The RO notified the veteran that his hearing was scheduled 
for April 9, 2004; however, the veteran failed to appear with 
no explanation provided and no indication that he wished to 
reschedule.  Therefore, his hearing request is considered 
withdrawn.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim. 

2.  Medical evidence shows that the veteran's left knee 
disability preexisted service and was not aggravated therein.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A.   §§ 105, 1110, 1111, 1113, 1153, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.304, 3.306, 3.326(a) (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a left knee 
disability.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of the evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran in this case was informed of the evidence needed 
to substantiate his claim by means of the April 2002 rating 
decision, a statement of the case issued in September 2003, 
as well as letters by the RO dated in February 2002 and 
January 2003, all of which satisfy the notice requirements of 
38 U.S.C.A. § 5103.  The Board notes that the February 2002 
letter by the RO was sent to the veteran prior to denial of 
his claim in April 2002.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II).  

In Pelegrini II the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In this case, although the VCAA notice letters of February 
2002 and January 2003 do not specifically contain the 
"fourth element," the Board finds the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim through the documents described 
above.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  Since each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless error.  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  In addition, the veteran was afforded a 
VA examination in September 2003 to determine whether he 
suffered from a left knee disability that was incurred in or 
aggravated by service.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  Discussion

The veteran is seeking service connection for a left knee 
disability.  He claims that this condition preexisting 
service but was aggravated by service.  For the reasons that 
follow, the Board disagrees and finds that the preponderance 
of the evidence is against the veteran's claim.  

Service connection for VA disability compensation purposes is 
awarded to a veteran who served on active duty during a 
period of war or during a post-December 31, 1946, peacetime 
period, for any disease or injury that was incurred in or 
aggravated by a veteran's active service, or for certain 
chronic diseases that were initially manifested to a degree 
of 10 percent or more within one year from the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307 as 
amended by 67 Fed. Reg. 67792-67793 (Nov. 7, 2002), 3.309 
(2002). 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  
A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of inservice aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  To rebut the presumption of sound condition 
under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches. VAOPGCPREC 03-2003 (July 16, 
2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In this case, the evidence shows that the veteran had a left 
knee disability prior to service.  An induction examination 
performed in October 1965 recorded the veteran's history of a 
"trick or locked knee" and "swollen or painful joints."  
The examining physician also noted that the veteran had 
injured his left knee four months prior to his induction, and 
that he still experienced occasional left knee pain.  In 
light of these findings, existence of a knee disorder noted 
at induction, the presumption of soundness does not apply.  
38 U.S.C.A. §§ 1111, 1137.  

The Board must therefore determine whether the veteran's 
preexisting left knee disability was aggravated during 
service.  As noted above, a preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to natural progress.  38 U.S.C.A. §§ 1137, 
1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-
ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition has worsened.  Hunt, 1 Vet. App. at 296-97.

The veteran's service medical records show that he was seen 
in June 1966 after he reported that he re-injured his left 
knee in a motor vehicle accident one week prior.  At that 
time, it was noted that the veteran initially injured his 
left knee one-year prior and that he had experienced several 
episodes in which his left knee would swell.  A physical 
examination of the left knee showed mild swelling, no 
limitation of motion and X-ray evidence of synovitis.  The 
diagnostic impression was synovitis of the left knee.  
However, the remainder of the service medical records made no 
further reference to left knee problems.  Of particular 
relevance, a February 1968 separation examination report 
noted that the veteran had injured his left knee in 1962 and 
had experienced some occasional swelling; however, no current 
findings pertaining to the left knee were shown on clinical 
examination.  Thus, there is no indication in the service 
medical records that the veteran's preexisting left knee 
disability increased in severity during service.  

The preponderance of the evidence developed after service 
also shows that the veteran's preexisting left knee 
disability was not aggravated during service.  This evidence 
includes records from Chelsea Medical Center and a VA 
examination report.  

The record shows that the veteran was seen at Chelsea Medical 
Center in January 2003 for left knee pain.  The examining 
physician noted the veteran's history of chronic knee pain 
since service.  In particular, it was noted that the veteran 
had a history of swelling in his left knee since basic 
training as a result of carrying 45 pound packs.  A physical 
examination of the left knee revealed tenderness to palpation 
and twisting.  X-rays revealed spurring and arthritic changes 
in the left knee.  The diagnosis was arthritic changes 
secondary to service injuries.  The examiner also stated, "I 
believe all his problems, knee [and] back, are secondary and 
as a result of his service training." 

The veteran was afforded a VA compensation examination in 
September 2003 to determine whether his left knee disability 
was caused or aggravated by service.  The veteran complained 
of one time left knee swelling during basic training, 
reported no knee injuries in service and a knee injury in a 
car wreck two years prior to service.  The examiner noted in 
the report that she had reviewed the claims file, including 
the veteran's service medical records.  Following a physical 
examination, the examiner diagnosed the veteran with mild 
degenerative joint disease of the left knee with zero to mild 
functional loss due to pain.  The examiner then opined that 
the veteran's mild osteoarthritic condition was not likely 
incurred in service and was not aggravated by service.  The 
examiner based her opinion on the following facts: that the 
veteran's left knee disability had it onset prior to service, 
that the veteran was seen on only one occasion in service 
after reinjuring his left knee in June 1966, and that there 
were no further complaints concerning the left knee in 
service after June 1966.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's preexisting left knee disability was aggravated by 
service.  The veteran's service medical records do not show 
that his left knee disability worsened in service, but rather 
that he was treated on only one occasion in June 1966 after 
reinjuring his left knee in a motor vehicle accident.  This 
one episode in June 1966 followed by no further complaints 
and the negative examination at separation in 1968 supports 
the finding there that there was no increase in the 
underlying disorder in service.  Thus, the Board finds that 
veteran's service medical records do not support the 
veteran's claim that his left knee disability was aggravated 
by service.  See Hunt, 1 Vet. App. at 296-97 (holding that 
temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition has worsened).

Evidence developed after service also fails to support the 
veteran's claim.  The only medical evidence in support of the 
veteran's claim is the January 2003 report from Chelsea 
Medical Center.  However, there is no indication that the 
physician at Chelsea reviewed the veteran's claims file, 
particularly the service medical records showing that the 
veteran's left knee disability preexisted service.  In Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993), the Court rejected a 
medical opinion as "immaterial" where there was no indication 
that the physician reviewed the claimant's service medical 
records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent basis.  See also Swann v. Brown, 5 Vet. App. 177, 
180 (1993) (without a review of the claims file, an opinion 
as to etiology of an underlying disorder can be no better 
than the facts alleged by the veteran).  In light of this 
case law, this opinion has little probative value, as it 
reflects that the physician merely recorded the veteran's 
self-reported history.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

In contrast, a VA examiner in September 2003 did review the 
veteran's claims file, including the service medical records, 
and determined that the veteran's left knee disability was 
not incurred in or aggravated by service.  The examiner 
offered a sound basis for her opinion, pointing out that the 
veteran was only seen on one occasion in service for left 
knee pain.  The Board places greater probative value on this 
opinion, as it was based on a review of the claims file and 
supported by sound rationale.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and 
bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

Accordingly, the Board finds that the preponderance of the 
medical evidence is against the veteran's claim for service 
connection for a left knee disability.  The Board has also 
considered the veteran's own lay statements in support of his 
claim.  However, the record does not reflect that the veteran 
is competent to offer an opinion as to the cause or 
aggravation of a left knee disability.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1994) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Although the veteran can report his 
symptoms, his statements as to the cause or aggravation of 
any claimed condition must be supported by competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As a matter of law, lay persons without a medical 
education are not qualified to provide a medical opinion.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1998) (lay persons are "generally not 
capable of opining on matters requiring medical knowledge, 
such as the condition causing or aggravating the 
symptoms.").

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a left knee disability.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
must be denied.


ORDER

Service connection for a left knee disability is denied.




	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



